           Case MDL No. 2875 Document 352 Filed 09/12/19 Page 1 of 1


                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


In re: Valsartan NDMA Contamination                          MDL No. 2875
Litigation



                              AMENDED PROOF OF SERVICE

          I hereby certify that on September 12, 2019, the foregoing Notice of Appearance of

 Devora W. Allon as counsel for Torrent Pharma, Inc. and Torrent Pharmaceuticals Ltd., Torrent

 Pharma Inc.’s Corporate Disclosure Statement, and this Amended Proof of Service were served,

 by First Class Mail, upon:

          Camber Pharmaceuticals, Inc.,
          1031 Centennial Avenue
          Piscataway, NJ 08854

          Hetero USA, Inc.
          1035 Centennial Avenue
          Piscataway, NJ 08854

          Hetero Labs, Ltd.,
          7-2-A2, Hetero Corporate,
          Industries Estates,
          Sanath Nagar, Hyderabad
          -500 018. Telangana
          India

Dated: New York, New York
       September 12, 2019                         Respectfully Submitted,


                                                   By: /s/ Devora W. Allon
                                                       Devora W. Allon
                                                       Kirkland & Ellis LLP
                                                       601 Lexington Avenue
                                                       New York, NY 10022
                                                       Tel: (212) 446-4800
                                                       Fax: (212) 446-4900
                                                       devora.allon@kirkland.com
                                                       Counsel for Torrent Pharma, Inc.
